Grant, . C. J.
This is a contest between two brothers-, in-law over $50. Plaintiff loaned defendant $150. De*89fendant had paid $100. Two or three days after the loan was made, the parties purchased a greenhouse, and entered into a partnership in carrying it on. They afterwards sold out the business, equally divided the money received upon the sale, and it was claimed by defendant that the balance due for the money loaned was included in that settlement. Plaintiff proved the loan, defendant admitted it, and gave testimony tending to show a settlement. In reply to a specific question, the jury found that it was included in the settlement. This was the only question of fact to be determined. If the jury believed the testimony of the defendant, it sustains their verdict.
Several questions are raised upon the admissibility of evidence. We find no error in the rulings. The court stated the claims of each party, and called the attention of the jury to some of the salient facts in the case, and instructed them to consider all the testimony and circumstances bearing upon the question. He instructed them that the burden of proof was upon the defendant. Isolated sentences from the oral instructions are claimed to be erroneous, but, when the instructions are considered together, there was no error. The questions involved are not of importance to the profession.
' Judgment affirmed.
The other Justices concurred.